DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 	Claims 21, 23-29, 31-34, 36-42 are pending. 


Claim Objections

Claim 36 is objected to because of the following informalities:  Claim 36 depends on claim 1, although claim 1 is cancelled. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103

Claims 21, 23-29, 31-34, 36, 42, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Werink et al. (US 2021/0139656).
	Regarding claim 21: Werink is directed to a concentrate for use in making polyester preforms and containers ([0001] Werink) (equivalent to a container wall) comprising:
a polyester, 
0.5- 5 weight percent polymethylpentene based on the weight of the container wall ([0032] Werink).
0.5- 8 weight percent titanium dioxide (equivalent to a light scattering pigment)
 based on the weight of the container wall ([0032] Werink). 
	The concentrate comprises 20-90 wt% polymethylpentene and 10-80 wt% titanium dioxide (see claim 1 Werink). It follows the ratio of PMP to light scattering pigment of titanium dioxide includes ratio of 5:1 to 1:5, i.e. a ratio of 1:1 is squarely within the ranges taught by Werink and claim 21 of the present invention. 
While a specific container wall simultaneously comprising an amount of light scattering pigment and PMP within the scope of claim 21 is not mentioned, it would have been obvious to have selected such a container wall since the aforementioned ranges and pigments are taught as suitable which clearly result in a container wall within the scope of claim 21. Therefore, it would have been obvious to one skilled in the art to have selected an amount of PMP and light scattering pigment within the scope of claim 21. 
	Werink doesn't specifically recite the wall has a gonioappearance of less than 10 units, measured with a multi-angle spectrophotometer as CIELAB DECMC with a 45° incident light source between 15° near specular reflection and 110° far specular reflection. However, the container wall produced in Vernon is substantially identical to the container wall produced in the instant invention. Specifically, Werink is directed to a composition comprising PET, titanium dioxide, and polymethylpentene in the same amounts of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Werink suggests a container wall having a light barrier value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
The light scattering pigment interacts with incident light by primarily diffracting light. Specifically, titanium oxide and carbon black are disclosed, which are defined as pigments that interact with incident light by primarily diffracting light.
Regarding claims 23-24: The polyester is preferably PET. 
Regarding claims 25-26: Titanium dioxide is disclosed. 
Regarding claim 27: Werink doesn't specifically recite the wall has a light barrier for light wavelengths ranging from about 400 nm to about 700 nm of greater than 90%. However, the container wall produced in Werink is substantially identical to the container wall produced in the instant invention. Specifically, Werink is directed opaque plastics having improved light barrier properties (see [0005] [0007] [0010] Werink) comprising a polyester, the polymethylpentene, and the same colorants as that of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Werink suggests a container wall having a light barrier value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 28: Werink doesn't specifically recite the L* value. However, Werink teaches the colorant titanium dioxide which is a well-known whitening agent ([0008] Werink). Given that L* is a measurement of colors white L* = 100 and black L* = 0, it is evident the amount of titanium dioxide resulting in a particular L* value, such as that of claim 28, is a result effective variable. (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of titanium dioxide colorant resulting in a wall having an L* value within the scope of the claims.
Regarding claim 29: Monolayer walls are disclosed ([0025] Werink). 
Regarding claim 31: The wall can comprise any other colorants ([0042] Werink). 
Regarding claim 32: Many dyes are disclosed at [0042] Werink.
Regarding claim 33: The wall comprises PET, the light scattering pigment is titanium dioxide.
Werink doesn't specifically recite the L* value. However, Werink teaches the colorant titanium dioxide which is a well-known whitening agent ([0008] Werink). Given that L* is a measurement of colors white L* = 100 and black L* = 0, it is evident the amount of titanium dioxide resulting in a particular L* value, such as that of claim 28, is a result effective variable. (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of titanium dioxide colorant resulting in a wall having an L* value within the scope of the claims.
Werink doesn't specifically recite the wall has a light barrier for light wavelengths ranging from about 400 nm to about 700 nm of greater than 90%. However, the container wall produced in Werink is substantially identical to the container wall produced in the instant invention. Specifically, Werink is directed opaque plastics having improved light barrier properties (see [0005] [0007] [0010] Werink) comprising a polyester, the polymethylpentene, and the same colorants as that of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Werink suggests a container wall having a light barrier value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 34: The wall comprises PET and 
0.5- 5 weight percent polymethylpentene based on the weight of the container wall ([0032] Werink).
0.5- 8 weight percent titanium dioxide (equivalent to a light scattering pigment)
 based on the weight of the container wall ([0032] Werink). 
	The concentrate comprises 20-90 wt% polymethylpentene and 10-80 wt% titanium dioxide (see claim 1 Werink). It follows the ratio of PMP to light scattering pigment of titanium dioxide includes ratio of 5:1 to 1:5, i.e. a ratio of 1:1 is squarely within the ranges taught by Werink and claim 21 of the present invention. 
Werink doesn't specifically recite the L* value. However, Werink teaches the colorant titanium dioxide which is a well-known whitening agent ([0008] Werink). Given that L* is a measurement of colors white L* = 100 and black L* = 0, it is evident the amount of titanium dioxide resulting in a particular L* value, such as that of claim 28, is a result effective variable. (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of titanium dioxide colorant resulting in a wall having an L* value within the scope of the claims.
Werink doesn't specifically recite the wall has a light barrier for light wavelengths ranging from about 400 nm to about 700 nm of greater than 98%. However, the container wall produced in Werink is substantially identical to the container wall produced in the instant invention. Specifically, Werink is directed opaque plastics having improved light barrier properties (see [0005] [0007] [0010] Werink) comprising a polyester, the polymethylpentene, and the same colorants as that of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Werink suggests a container wall having a light barrier value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 36: A container comprising a bottom connected to a side wall wherein the side wall is a container wall wherein the bottom and side wall define an interior space is disclosed. Specifically, a bottle is disclosed throughout. 
Regarding claim 42: Suitable light scattering pigments include TiO2. 
Regarding claim 45: The concentrate comprises 20-90 wt% polymethylpentene and 10-80 wt% titanium dioxide (see claim 1 Werink). It follows the ratio of PMP to light scattering pigment of titanium dioxide includes ratio of 5:1 to 1:5, i.e. a ratio of 1:1 is squarely within the ranges taught by Werink and claim 21 of the present invention.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Werink as applied to claim 21 above, and further in view of Russell et al. (WO 2004/095319). 
	Regarding claim 41: Vernon doesn’t mention the light scattering pigments of claim 41.
	Russell is directed to a method of selecting pigments with bulk materials including polyesters (p. 8 ll. 23-30 Russell). Suitable blue pigments include the blue pigment of Vernon, namely Heliogen Blue K7090 and Ultramarine blue PB29 (Table 1 Russell). Also suitable are black oxide PB11 and chromium oxide green PG17 (Table 1 Russell). Russell lists many suitable pigments that also include the same pigments in Werink, e.g. Heliogen Blue K7090, a person of ordinary skill in the art would have found it obvious to substitute the aforementioned pigments and would have been motivated to do so because they are art recognized equivalents used for the same purpose of pigments used in polyester compositions and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II).



Response to Arguments

Applicant's arguments filed 6/17/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 5-7 Remarks) the claims are not obvious over Werink for the following: a) Werink is primarily directed to reducing light transmission, and b) it is surprising that low amounts of light scatting pigments is required to drastically mitigate the pearlescent effect known to exist between PMP and polyester. With regards to a) Werink is expressly directed to reducing light transmittance and creating a barrier that protects light sensitive compounds from degradation. See Lim Declaration ¶7. Rather, Werink relates to the addition of PMP allows for lower concentration of TiO2 without significantly reducing light protection and white appearance. [0027]-[0028] Lim Declaration ¶6. There is no mention of gonioappearance in Werink. Rather, Werink is directed to low transmittance with whiteness as an added benefit. Werink does not identify gonioappearance as a problem to be solved. The Examiner alleges the claimed ratio of PNP to light scattering pigment is within the scope of Werink. However, Examples 1-4 include amounts of TiO2 outside the scope of claim 1. 
These arguments are not found persuasive since it appears Fig. 3-4 the amount of TiO2 is about 3 wt% based on the wall thickness when combined with PMP, which is reproduced here for convenience:

    PNG
    media_image1.png
    861
    577
    media_image1.png
    Greyscale


Further, It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). In the present case, while the Examiner appreciates that Werink is directed to containers with low transmittance with whiteness as an added benefit, it appears the types and amount of components, namely PMP and TiO2 fall squarely within the claimed types and amounts. In other words, there does not appear to be any reason why the wall of Werink would not have the claimed properties. 

Applicant argues (p. 6-7 Remarks) the mere notion that claimed gonioappearance might arise from certain concentrations of PMP and TiO2 does not mean it could have been predicted. Werink’s disclosure fails to establish a non-pearlescent gonioappearance could have been reasonably expected from the specific ratios of polyester, PMP and light scattering pigment because reflection is an optical property and distinct from both transmission and whiteness, and neither of the latter is predictive of the former. See Lim Declaration ¶¶8-11.
With respect to unexpected results, “The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference.” See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). 
In the present case, the same components of PMP and TiO2 are utilized in the same amounts as used in the working examples. Therefore, arguments directed to unexpected results of compositions comprising PMP and TiO2 in identical amounts are moot. With respect to compositions comprising other light scattering pigments, the claims presently allow any light scattering pigment, while specific light scattering pigments are utilized in the working examples. Further, a specific polyester of PET is utilized, while claim 21 allows for any polyester. For at least these reasons, the claims are not considered commensurate in scope with the evidence provided. 

Applicant argues (p. 7-9 Remarks) the pending claims recite a fairly low concentration of light scattering pigment. See Lim Declaration ¶14. it is not apparent the PMP will be able to effectively disperse the pigment. There is nothing in Werink to suggest the low concentration of TiO2 to achieve light blocking could also achieve a different optical property to achieve a non-pearlescent appearance. 
This argument is not found persuasive since the concentration of PMP and TiO2 fall squarely within the claimed amounts. Further, It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.







132 Declaration

	Applicant has filed a 132 Declaration on 6/07/2022. Applicant argues Werink is primarily directed to reducing light transmission, and it is surprising that low amounts of light scatting pigments is required to drastically mitigate the pearlescent effect known to exist between PMP and polyester. Werink is expressly directed to reducing light transmittance and creating a barrier that protects light sensitive compounds from degradation. Rather, Werink relates to the addition of PMP allows for lower concentration of TiO2 without significantly reducing light protection and white appearance. There is no mention of gonioappearance in Werink. Rather, Werink is directed to low transmittance with whiteness as an added benefit. Werink does not identify gonioappearance as a problem to be solved. Further, the present ‘275 application demonstrates in Tables 2-3 Ex. 3 has a non-pearlescent appearance, whereas Ex. 4 with a similar concentration of PMP and TiO2 has a pearlescent appearance and similar degree of whiteness. 
	This argument is not found persuasive since Example 3 utilizes an amount of bout 3wt% TiO2 and the amount of PMP is preferably 1-5 wt% ([0061]), which is substantially identical to the amounts of the present invention Ex 1d, 2b, 7c, 7d at Tables 2-3, all of which are characterized as “goniochromatic non pearlescent” For these reasons, For at least these reasons, the claims are not considered commensurate in scope with the evidence provided and the rejections of record are maintained. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764